Citation Nr: 0015635	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-10 290	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from November 1968 
to December 1970.  

This appeal arises from an August 1996 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a back disorder.  


FINDINGS OF FACT

1.  In November 1979, the RO denied service connection for a 
back disability.  The veteran did not initiate an appeal of 
this denial.  

2.  The February 1998 private medical report bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  

3.  The new evidence includes a private medical opinion which 
suggests a relationship between the veteran's current back 
symptomatology and his in-service back injury.  


CONCLUSIONS OF LAW

1.  The RO's November 1979 denial of service connection for a 
back disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 19.112, 19.118(a), 19.153 (1979); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).


2.  The evidence submitted since November 1979 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for a back disability have 
been met.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.303 (1999).  

3.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran has submitted new and material evidence 
sufficient to reopen his previously denied claim of 
entitlement to service connection for a back disability.  
Initially, the RO denied the veteran's claim for service 
connection for a back disability in November 1979 on the 
basis that the evidence of record supported the conclusion 
that the veteran's current back disorder had been caused by 
several post-service back injuries, rather than an acute and 
transitory in-service back injury resulting in a low back 
contusion.  Service medical records reflect treatment for a 
low back contusion sustained when the veteran fell from a 
tree during parachute operations in September 1969 and 
findings of a normal spine at the December 1970 separation 
examination.  Post-service medical records reflect 
examination and treatment for a lumbosacral strain, 
transitional vertebra at L5, and right sciatic irritation 
following post-service work-related injuries in 1978 and 
1979.  

By a letter dated in January 1980, the RO notified the 
veteran of the denial of his claim for service connection for 
a back disability and of his appellate rights with regard to 
that denial.  The veteran, however, failed to initiate an 
appeal of this denial.  Consequently, the RO's November 1979 
rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 19.112, 19.118(a), 19.153 (1979); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Among the additional evidence associated with the claims 
folder since the November 1979 rating action is a February 
1998 private medical report.  According to this record, a 
private physician notes that the veteran "report[s] ongoing 
back symptoms since his injury in 1969."  After providing 
examination results which demonstrate limitation of motion of 
the veteran's spine with complaints of pain, the physician 
expressed his opinion that "it would appear that this 
traumatic event is contributing to his [the veteran's] 
ongoing pain and limitations."  

The Board finds that the report of the February 1998 private 
treatment session provides evidence (e.g., a medical opinion 
associating the veteran's current back symptomatology, at 
least in part, with his in-service back injury) which bears 
directly and substantially upon the specific matter under 
consideration, is so significant that it must be considered 
to decide fairly the merits of this service connection claim, 
and was not considered by the RO when the agency rendered its 
initial denial in November 1979.  The Board concludes, 
therefore, that the report of the February 1998 private 
treatment session constitutes new and material evidence under 
38 C.F.R. § 3.156(a).  As a result of this finding of new and 
material evidence, the Board is required to reopen the 
previously denied claim for service connection for a back 
disability.  

Furthermore, the Board must now determine whether the 
veteran's claim for service connection for a back disability 
is well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The establishment of a well-grounded claim requires 
competent evidence of a current disability, a disease or 
injury which was incurred in service, and a nexus between the 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed.Cir. 1997).  

In the present case, the veteran contends that his current 
back disability was caused by the in-service injury which he 
sustained to his back when he fell from a tree during 
parachute operations in September 1969.  The veteran's 
assertions are presumed credible for the purpose of 
determining whether his service connection claim is well 
grounded.  Considering these contentions in light of the 
February 1998 private physician's opinion that the 
"traumatic event" in 1969 "appear[s] . . . [to be] 
contributing to his [the veteran's] ongoing pain and 
limitations," the Board finds that the veteran's claim for 
service connection for a back disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  However, the 
Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.  



ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a back 
disability is reopened, and to this extent the appeal is 
granted.  

The claim for service connection for a back disability is 
well grounded, and to this extent the appeal is granted.  


REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (regarding records in constructive possession 
of VA).  This duty to assist may also include a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

In this regard, the Board notes that all of the medical 
records reflecting back treatment that the veteran received 
from the private physician who conducted the February 1998 
examination may not have been obtained and associated with 
the claims folder.  Accordingly, a remand is necessary to 
procure any such available treatment records.  

Furthermore, a complete and thorough review of the claims 
folder indicates that the veteran has not been accorded a VA 
examination during the current appeal.  On remand, therefore, 
the veteran should be given the opportunity to undergo a VA 
examination to determine the exact nature of any current back 
disability.  See, e.g., Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).  

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The Board is particularly 
interested in copies of records of any 
back treatment that the veteran has 
received from Dr. Michael J. Broom at 
25 West Kaley Street, Suite 300, Orlando, 
Florida 32806.  The RO should assist the 
veteran as necessary in accordance with 
38 C.F.R. § 3.159 (1999).  

2(a).  Thereafter, the veteran should be 
afforded a VA orthopedic examination in 
an effort to assist in the determination 
of the etiology of any current back 
disability(ies) that he may have.  The 
claims folder, and a copy of this remand, 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

2(b).  In addition, the examiner should 
specify the exact nature of any back 
deformity(ies) found on examination and 
should provide an opinion as to the 
etiology of any such currently diagnosed 
back disability(ies).  Specifically, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any back disability(ies) found on 
examination was(were) caused by the 
in-service episode of treatment for a low 
back contusion (which was sustained when 
the veteran fell from a tree during 
parachute operations in September 1969).  
In providing these opinions, the examiner 
should include a discussion of the 
effects of the post-service (1978 and 
1979) work-related injuries to the 
veteran's back on any currently diagnosed 
back disability(ies).  

3.  Taking into account all relevant 
evidence (including any such evidence 
received pursuant to this Remand), the RO 
should adjudicate the issue of 
entitlement to service connection for a 
back disability.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case.  The veteran and 
his representative should then be given 
the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this Remand, the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 



